UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7635


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLIFTON ERVIN MCLEAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:05-cr-00254-GBL-1; 1:09-cv-01028-GBL)


Submitted:   February 10, 2011            Decided:   February 23, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Clifton Ervin McLean, Appellant Pro Se. Erik R. Barnett,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Clifton    Ervin        McLean       seeks    to    appeal        the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.    § 2255        (West       Supp.       2010)    motion,     and

dismissing it on that basis.              The order is not appealable unless

a     circuit     justice        or     judge        issues         a        certificate     of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,    369     (4th     Cir.        2004).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this       standard           by      demonstrating           that

reasonable      jurists       would      find        that     the           district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies       relief     on    procedural           grounds,         the       prisoner      must

demonstrate      both    that     the     dispositive            procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We    have    independently      reviewed          the     record       and    conclude     that

McLean has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.



                                               2
            Additionally,           we     construe    McLean’s         notice        of   appeal

and   informal      brief      as     an    application         to   file       a     second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that    would        be     sufficient       to

establish      by    clear      and      convincing        evidence          that,      but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                     28 U.S.C.A.

§ 2255(h) (West Supp. 2010).                   McLean’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately        presented         in     the     materials

before   the    court     and       argument       would    not      aid       the    decisional

process.

                                                                                       DISMISSED




                                               3